Citation Nr: 1622225	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity (RUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964, January 1980 to November 1985, November 1990 to July 1991, and January 2003 to January 2005, with additional service as a member of the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, that decision granted service connection and assigned an initial noncompensable rating for radiculopathy of the RUE associated with degenerative disc disease (DDD) of the cervical spine, status post laminectomy with chronic neck pain, effective April 20, 2006.  Jurisdiction of this case is currently with the RO in Montgomery, Alabama.  

In March 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In pertinent part, in a July 2013 decision, the Board granted an initial rating of 10 percent for radiculopathy of the RUE, effective April 20, 2006.  The grant was promulgated in a July 2013 RO rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to this issue was vacated, and the Veteran's claim was remanded to the Board to the extent it denied an initial rating in excess of 10 percent for RUE radiculopathy.  The Order called for the claim to be remanded in that all applicable diagnostic codes (DCs) were not discussed.  

In April 2015, the Board remanded the claim to obtain updated treatment records and for a VA examination to ascertain the severity of the service-connected radiculopathy of the RUE.  


FINDINGS OF FACT

1.  From April 20, 2006, to July 19, 2015, manifestations of the Veteran's service-connected radiculopathy of the RUE included pain, numbness, and tingling, and approximate the criteria of mild incomplete paralysis of the right lower radicular group.  

2.  From July 20, 2015, manifestations of the Veteran's service-connected radiculopathy of the RUE include intermittent complaints of pain and numbness in the RUE with essentially normal peripheral nerve examination test results (muscle strength, reflex, sensory, and nerves).  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for radiculopathy of the RUE are met from April 20, 2006, to July 19, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Codes (DCs) 8599-8512, 8515 (2015).  

2.  From July 20, 2015, however, the criteria for an initial rating in excess of 10 percent for radiculopathy of the RUE are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.124a, DCs 8599-8512, 8515 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a letter issued shortly after the Veteran filed a claim for benefits in April 2006.  Specifically, in a May 2006 letter, the Veteran was informed of the evidence and information needed to substantiate a claim for service connection and which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 
38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2006 letter explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  The Veteran received additional VCAA letters during the course of the appeal dated in July 2008 and July 2013.  These letters also included Dingess notification.  

The Veteran's appeal for a higher initial rating for radiculopathy of the RUE arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in May 2006, July 2008, and July 2013, as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

The appellant was afforded the opportunity to testify before a VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, STRs, private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  Also of record is the testimony of the Veteran and his wife at a March 2013 hearing.  

Further, VA provided an examination in July 2015 to obtain medical evidence as to the current severity of the radiculopathy of the RUE.  The examiner provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

Background

In June 2003, the Veteran reported neck pain which radiated down the right arm and into the fingers.  It was noted that his fingers were swollen.  A June 2003 private magnetic resonance imaging (MRI) scan of the cervical spine revealed that the Veteran complained of neck and right arm pain with numbness for one month, after running.  The opinion was that the Veteran had diffuse DDD with right lateralizing bulge resulting in a mild right spinal space compromise at C5-6, as well as severe right uncinate osteoarthropathy at this level.  

In a July 2003 private medical record, it was noted that the Veteran complained of numbness and weakness in the right arm with some pain in the neck.  He had some weakness of the intrinsic hand muscles and the finger extensors.  He had depressed sensation in the C8 distribution.  An electromyographic (EMG)/nerve conduction study revealed evidence of a C8 radiculopathy.  The physician stated that the Veteran's myelogram was somewhat difficult to interpret, but he believed the Veteran had a compression of the C8 root.  At that point, the Veteran had weakness and numbness in his dominant hand.  

A January 2005 statement of medical examination and duty status reveals that the Veteran was seen for his redeployment physical and was referred to neurology for an EMG and scheduled for an MRI.  The nature of his injury was described as preexisting tingling and numbness in the right hand and arm.  

A February 2005 upper extremity EMG report reflects that the Veteran had neck pain, right arm pain with paresthesia, and a history of cervical surgery.  The impression was that EMG findings were consistent with a chronic, stable C8/T1 radiculopathy on the right.  No evidence of acute axonal dysfunction was noted at that time.  

A May 2005 Medical Evaluation Board record reflects that the Veteran's right hand grip and bicep strength were reduced, and that he had decreased sensation consistent with C8-T1 radiculopathy.  There was muscle atrophy in the biceps.  

An August 2005 statement of medical examination and duty status reveals that in June 2003 the Veteran was admitted for cervical spinal stenosis and cervical radiculopathy.  It was noted that the Veteran began to have numbness in his right arm and neck during the month of May 2003.  After reporting to sick call and subsequent medical care, he was diagnosed with cervical spinal stenosis and cervical radiculopathy.  

A January 2007 rating decision granted service connection and assigned an initial noncompensable rating for chronic neck pain with radiculopathy pursuant to DC 8599-8515.  

A November 2007 VA spine examination report reflects that the Veteran complained of cervical spine pain radiating to the right arm.  The Veteran described the radiating pain as "sharp."  Sensory examination of the RUE revealed overall findings of 2/2 for vibration, pain, light touch and position sense.  No abnormal sensations were found on the right side.  The diagnosis was spondylosis of the cervical spine most marked at levels C5 through C7.  

A May 2009 private MRI report reflects that the Veteran was found to have multilevel DDD, most significant at C5-6 with moderate to severe central canal stenosis.  

In a February 2009 VA Gulf War letter, a VA physician noted that the Veteran had problems including status post cervical laminectomy and degenerative spondylosis most marked C5 through C7.  

An August 2009 VA Gulf War examination report reflects objective findings of normal right arm motor strength, reflexes, and peripheral nerves.  No sensory deficits were identified.  The diagnosis included chronic cervical strain, residuals of surgery.  

A March 2012 VA peripheral nerves examination report reflects that the Veteran was diagnosed with residuals of cervical foraminectomy.  The Veteran stated that since early 2004, he has had decreased strength in both arms, worse on the right side, and occasional numbness in both arms, which was worse on the right side.  This was mostly in the 4th and 5th fingers.  He had occasional radiating pain into the arms.  He received steroid injections four times a year.  He was right hand dominant.  The examiner noted that the Veteran has symptoms attributable to a peripheral nerve condition including intermittent mild pain, mild paresthesias and/or dysesthesias, and mild numbness of the RUE.  Muscle strength testing was 5/5 with no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal.  EMG testing of the RUE was normal.  The VA examiner noted that the Veteran's peripheral nerve condition did not impact his ability to work.  His remarks included notations of pertinent medical evidence in the claims file.  He opined that although current EMG/NCV studies were reported as normal, it is at least as likely as not that the Veteran had mild residuals from cervical laminectomy.  

At the March 2013 hearing, the Veteran testified that minimal use of his arms resulted in very quick tiredness and weakness in his shoulders and arms.  For example, he was unable to change a lightbulb.  His wife said that he was unable to accomplish projects around the house that he used to perform without difficulty.  (Hrg. Tr. at pgs. 13-15.)  

Upon July 2015 VA peripheral neuropathy examination, the examiner reviewed the claims file.  The Veteran gave a history of first experiencing neck pain and RUE weakness during service.  His complaints persisted, and he underwent laminectomy in 2003 with relief of symptoms.  Post service, he again had pain and weakness in the upper extremities and had had steroid injections approximately 3 times per year since 2006.  Nerve conduction velocity in 2015 showed that he had right carpal tunnel syndrome and right cubital entrapment.  He underwent right cubital tunnel release without changes in symptoms.  He reported that his symptoms were now intermittent, and that he had none at the time of this evaluation.  He reported mild intermittent pain and numbness in the RUE.  Muscle strength testing was normal at 5/5 in the elbow, wrist, grip, and pinch.  Reflex examination was normal as was sensory examination in the hands and fingers.  The Veteran's radial, median, ulnar, musculocutaneous, and circumflex nerves in the RUE were normal.  Moreover, his long thoracic, upper radicular group (5th and 6th cervical) and middle and lower radicular groups in the RUE were also normal.  The examiner noted that there were no significant diagnostic test findings or results.  

Specific DCs Applicable in this Case

The Board notes that for radiculopathy of the RUE, the Veteran was assigned a 10 percent evaluation pursuant to DCs 8599-8515 for mild incomplete paralysis from April 20, 2006.  (See January 2007 rating decision.)  The Board will now consider whether a rating in excess of 10 percent is warranted at any time since that date.  

The relevant diagnostic criteria are listed below.  Initially, it is noted that DC 8599 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71 (2015).  

DC 8512 provides ratings for paralysis of the lower radicular group of nerves; mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

DC 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve); mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

A Note to DC 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under DC 8514.  

DC 8515 provides ratings for paralysis of the median nerve; mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

DC 8516 provides ratings for paralysis of the ulnar nerve; mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  

The words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a (2015).  

Analysis

As noted earlier, the Veteran is in receipt of an initial 10 percent rating for radiculopathy of the RUE from April 20, 2006, pursuant to DC 8515 for mild incomplete paralysis of the median nerve.  Under that code, in order for the Veteran to warrant a higher rating, there needs to be evidence of moderate incomplete neuropathy of the median nerve.  The Board will also consider whether a higher rating is warranted pursuant to additional pertinent DCs to include DC 8512 (lower radicular), DC 8514 (radial nerve), or DC 8516 (ulnar nerve).  

As indicated in the summary of the pertinent evidence above, EMG testing in 2005 showed neck and arm pain with paresthesia.  The records also showed complaints of radiating pain, numbness, and tingling in the right arm and fingers.  The evidence also showed decreased strength in the arms.  There was reduced right hand grip and bicep strength consistent with C8-T1 radiculopathy.  Also present was muscle atrophy in the biceps.  Similar complaints were noted upon VA examination in 2012 with documented evidence of pain, paresthesias (mild), and dysesthesias, with mild numbness in the RUE.  His complaints continued at the time of the 2013 hearing.  However, as summarized in the records above, following treatment for right cubital tunnel entrapment his symptoms were improved and none were present upon VA examination in July 2015.  The physician specifically noted that there were no significant diagnostic test findings at this time.  

The Board notes that since April 20, 2006, the Veteran's 10 percent rating was assigned under DC 8515.  As indicated above, there was evidence from 2005 up to the VA examination on July 20, 2015, that the Veteran had mild incomplete paralysis of the lower radicular group which affected the muscles of the hand and fingers.  Moderate paralysis was not reported.  Thus, when considering the pertinent DCs as provided above, it is concluded that pursuant to DC 8512 and with all reasonable doubt resolved in the Veteran's favor, an increased rating of 20 percent is warranted for mild incomplete paralysis of the lower radicular group of the major extremity.  This 20 percent rating is found to be applicable from April 20, 2006, until VA examination upon July 20, 2015.  It was upon examination in 2015 that improvement was noted (apparently after a procedure was performed upon the right arm for nerve entrapment).  At the time of the July 2015 examination, he had only intermittent complaints of pain, tingling, and numbness and tests were primarily normal.  Thus, from July 20, 2015, forward, manifestations of the Veteran's service-connected radiculopathy of the RUE are best represented by DC 8515 for mild incomplete paralysis of the major extremity (medial nerve).  Such provides for a rating of 10 percent.  

In sum, the Board finds that the Veteran's RUE radiculopathy is manifested by mild incomplete paralysis of the lower radicular group of the major extremity for the period prior to July 20, 2015, and a 20 percent rating, but not higher, is warranted.  (See DC 8512).  However, since VA examination on July 20, 2015, the Veteran's RUE radiculopathy is manifested by intermittent complaints of mild pain, numbness, and tingling, without significant medical findings upon testing.  These manifestations warrant a 10 percent rating.  (See DC 8515).  

In making these determinations, the Board considered the doctrine of reasonable doubt, and as a result has granted an increased rating for the period from April 20, 2006, to July 19, 2015.  However, for the period from July 20, 2015, the Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits to warrant an increased rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim from that date forward.  


Final Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his radiculopathy of the RUE.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific information pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) (2015) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected radiculopathy of the RUE with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board finds that the Veteran's assigned ratings contemplate his functional limitations caused by his radiculopathy of the RUE.  There are no additional symptoms of his condition that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.   Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd, supra.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Veteran has not identified any combined effects of multiple disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Prior to July 20, 2015, the criteria for an initial rating of 20 percent, but not higher, are met for radiculopathy of the RUE, subject to the legal authority governing the payment of compensation benefits.  

From July 20, 2015, the criteria for an initial rating in excess of 10 percent for radiculopathy of the RUE are not met, and the claim is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


